Exhibit 10.4

EXECUTION VERSION

SUBLEASE AGREEMENT

THIS SUBLEASE (the “Sublease”) is made and entered into between Oragenics, Inc.,
a Florida corporation (“Sublessor”) and Probiora Health, LLC, a Delaware limited
liability company (“Subtenant”).

 

  1. PREMISES: In accordance with that certain Sublease Agreement dated
October 10, 2013 (as may be amended from time to time, the “Prime Lease”),
Sublessor leases from Tampa Eisenhower, LLC (“Landlord”) certain premises
containing approximately 4,168 square feet in the aggregate (“Leased Premises”)
located at 4902 Eisenhower Avenue, Suite 125, Tampa, FL 33634. The Leased
Premises are further described in the Prime Lease, a copy of which is attached
hereto as Exhibit A and is incorporated by reference herein.

 

  2. DEMISE: In accordance with this Sublease, Sublessor hereby subleases to
Subtenant, and Subtenant hereby subleases from Sublessor, 827.92 square feet of
the Leased Premises (“Subleased Premises”), as demised per the floor plan
depicted in Exhibit B. Subject to the terms of the Prime Lease, at no additional
charge to Subtenant (except such charges as may be included in Operating Costs
in accordance with the terms of the Prime Lease), Subtenant shall have the right
to use all associated common areas and shall have such other use and access
rights as may be necessary for the exercise of its rights and the performance of
its obligations hereunder, including, but not limited to, access to electrical,
phone and data rooms, existing phone and data wiring infrastructure, and
restrooms.

ln addition, Sublessor shall have non-exclusive access to and use of the
conference rooms, break room, internet service, copiers and trash removal
services, as all are currently located in and provided to the Leased Premises
(the “Amenities”), such use to be in a manner that does not unreasonably
interfere with Sublessor’s use of the Amenities.

 

  3. SUBLEASE: This Sublease is subject and subordinate to the Prime Lease and
to the matters to which the Prime Lease is or shall be subject and subordinate.

 

  4. TERM: The term of this Sublease shall commence on June 24, 2016 (the
“Commencement Date”) and shall expire on February 28, 2017 (the “Term”), unless
sooner terminated in accordance with this Sublease.

 

  5. PRIME LEASE: The Prime Lease is incorporated herein by reference (Exhibit
A) so that, except to the extent that certain provisions of the Prime Lease are
inapplicable or modified by this Sublease, or excluded below, each and every
term, covenant and condition of the Prime Lease binding or inuring to the
benefit of Landlord shall, in respect of the Sublease, bind or inure to the
benefit of Sublessor, and each and every term, covenant and condition of the
Prime Lease binding or inuring to the benefit of lessee there under shall, in
respect to the Sublease, bind or inure to the benefit of Subtenant, with the
same force and effect as if such terms, covenants and conditions were completely
set forth in the Sublease, and as if the words “Landlord” and “Tenant”, or words
of similar import, wherever the same appear in the Prime Lease, were construed
to mean, respectively, “Sublessor” and “Subtenant” in this Sublease, and as if
the words “Leased Premises”, “Premises”, “Leased Property”, or words of similar
import, wherever the same appear in the Prime Lease, were construed to mean
“Subleased Premises” in this Sublease, and as if the word “Lease”, or words of
similar import, wherever the same appear in the Prime Lease, were construed to
mean this “Sublease.” If any of the express provisions of the

 

SUBLEASE AGREEMENT - PAGE 1 OF 6



--------------------------------------------------------------------------------

Sublease shall conflict with any of the provisions of the Prime Lease
incorporated by reference herein, such conflict shall be resolved in every
instance in favor of the express provisions of the Sublease. Notwithstanding the
foregoing or anything to the contrary contained herein, Subtenant shall not have
the right to exercise any renewal options, expansion options, rights of first
offer or similar rights set forth in the Prime Lease.

 

  6. RENT: Subtenant shall pay the total rent, including base rent, additional
costs and other charges (collectively referred to herein as “Rent”), in the
amount of $1,622.60 per month, which shall be paid on the fifth day of every
month during the Term.

Subtenant shall make all payments to the party identified in the “Notices”
section set forth herein, or to such other place as Sublessor may designate in
writing. If the Commencement Date is other than the first day of a calendar
month, the Rent for the first month shall be prorated and shall be tendered to
Sublessor simultaneously with Subtenant’s executed counterpart of this Sublease.

 

  7. PERFORMANCE BY SUBLESSOR: Any obligations of Sublessor which are contained
in this Sublease by the incorporation by reference of the provisions of the
Prime Lease shall be observed or performed by Sublessor using reasonable efforts
to cause the Landlord to observe and/or perform the same (which obligations
include, without limitation, services to be provided by Landlord and restoration
of damaged property), and Sublessor shall enforce its rights to cause such
observance or performance in a commercially reasonable manner. Subtenant shall
not in any event have any rights with respect to the Subleased Premises greater
than Sublessor’s right with respect thereto under the Prime Lease.

 

  8. NO BREACH OF PRIME LEASE: Subtenant shall not do any act which may
constitute a breach or violation of any term, covenant or condition of the Prime
Lease by Sublessor thereunder, whether or not such act or thing is permitted
under the provisions of this Sublease. Sublessor shall not do or permit to be
done any act which may constitute a breach or violation of any term, covenant or
condition of the Prime Lease.

 

  9. INDEMNITY: In addition to the indemnity obligations and related provisions
of the Master Lease (including, without limitation, Section 10(d)), Subtenant
shall indemnify Sublessor in the same manner as set forth therein, such that the
indemnifications, covenants, agreements, and obligations contained therein shall
inure to the benefit of both Master Landlord and Sublessor. All waivers of
liability of Master Landlord under the Master Lease, including without
limitation those set forth in Section 10(c) of the Master Lease, shall likewise
be deemed waivers by Subtenant in favor of Master Landlord and Sublessor.
Furthermore, Subtenant shall indemnify, defend, and save harmless Sublessor and
Sublessor’s employees, agents, and contractors from and against any and all
loss, damage, claim, demand, liability, or expense (including reasonable
attorneys’ fees) resulting from claims by third parties and based on any
negligence, acts or omissions of Subtenant, its employees, agents and invitees,
in connection with the Leased Premises or any default by Sublessee under this
Sublease, including, without limitation, any holdover by Subtenant after
expiration or earlier termination of this Sublease.

 

  10. NO PRIVITY OF ESTATE: Nothing contained in the Sublease shall be construed
to create privity of estate or of contract between Subtenant and the Landlord.

 

SUBLEASE AGREEMENT - PAGE 2 OF 6



--------------------------------------------------------------------------------

  11. RELEASES: Subtenant hereby releases the Landlord or anyone claiming
through or under the Landlord by way of subrogation or otherwise to the extent
that Sublessor, as tenant, released the Landlord pursuant to the terms of the
Prime Lease, and/or the Landlord was relieved of liability or responsibility
pursuant to the provisions of the Prime Lease, and Subtenant will cause its
insurance carriers to include any clauses or endorsements in favor of the
Landlord which Sublessor is required to provide pursuant to the provisions of
the Prime Lease with respect to the Subleased Premises.

 

  12. USE: Subtenant shall use and occupy the Subleased Premises solely for
general office purposes and lawful uses incidental thereto. Any other activities
not specifically mentioned above regarding the use and occupancy of the
Subleased Premises is subject to the prior written approval of Sublessor and
Landlord.

 

  13. CONDITION OF SUBLEASED PREMISES: Subtenant is leasing the Subleased
Premises in its “as is,” “where is” condition as of the Commencement Date.

 

  14. CONSENT AND APPROVALS: Sublessor shall reasonably cooperate to seek
Landlord’s consent to any matter under the Prime Lease as may be reasonably
requested by Subtenant.

 

  15. NOTICES: Any notice, report, statement, approval, consent, designation,
demand or request to be given under this Sublease shall be effective when
delivered in writing, after being deposited for mailing with the United States
Postal Service or with a recognized overnight delivery service and addressed to
Sublessor or Subtenant at the following addresses:

 

Sublessor:

Oragenics, Inc.

Michael Sullivan, CFO

4902 Eisenhower Boulevard,

Suite 125

Tampa, FL 33634

msullivan@oragenics.com

  

Subtenant:

ProBiora Health, LLC

Christine L. Koski, Manager

3824 Cedar Springs Rd., #349

Dallas, TX 75219

ckoski@probiorahealth.net

Sublessor shall promptly give written notice to Subtenant of (i) all claims,
demands or controversies by or with the Landlord under the Prime Lease, and
(ii) any events which require that Sublessor give notice to Landlord under the
Prime Lease, which would materially affect Subtenant’s rights or obligations
hereunder.

 

  16. TERMINATION: If for any reason the Prime Lease shall terminate prior to
the expiration of the Sublease Term, this Sublease shall thereupon be
simultaneously terminated and Sublessor shall have no liability whatsoever to
Subtenant by reason thereof. Sublessor and Subtenant shall each have the right
to terminate this Sublease by delivering written notice to the other no later
than sixty (60) days prior to the early termination date, provided however,
Sublessor shall not deliver a written notice of termination prior to August 1,
2016. To the extent the lease termination falls on a date that is other than the
first day of a calendar month, the rent for that month shall be prorated.

 

  17.

ASSIGNMENT AND SUBLETTING: Subtenant shall not sublet the Subleased Premises or
any part thereof or assign the Sublease or otherwise encumber or dispose of its
interest therein without

 

SUBLEASE AGREEMENT - PAGE 3 OF 6



--------------------------------------------------------------------------------

  Sublessor’s and Landlord’s prior written consent in each instance, which
consent may be withheld in Sublessor’s and/or Landlord’s sole discretion, except
that Subtenant shall have the right, without Sublessor’s or Landlord’s consent,
to assign this Sublease to any entity that controls, is controlled by, or under
common control with Subtenant.

 

  18. INSURANCE: Subtenant shall, throughout the term of this Sublease, maintain
for the Subleased Premises comparable insurance coverage as required of
Sublessor under the Prime Lease. Such insurance shall, in addition to complying
with the requirements of the Prime Lease, name Sublessor as an additional
insured.

 

  19. DEFAULT: The default provisions set forth in the Prime Lease are
incorporated herein by reference, provided that Subtenant shall have a five
(5) day notice and cure period for monetary default and a fifteen (15) day
notice and cure period for non-monetary default (unless such cure cannot
reasonably be completed within fifteen (15) days, in which case Subtenant shall
have a reasonable period of time in which to effect a cure, so long as Subtenant
diligently prosecutes the cure to completion). Any Event of Default by Subtenant
under the terms of the Prime Lease (as defined in Section 16 thereof) or this
Sublease shall entitle Sublessor to the remedies set forth in the Prime Lease,
including without limitation, Section 17.

 

  20. BROKERAGE: Each party represents and warrants to the other that no broker
or other person

had any part, or was instrumental in any way, in bringing about the Sublease.

 

  21. WAIVER OF JURY TRIAL: TO THE MAXIMUM EXTENT PERMITTED BY LAW, SUBLANDLORD
AND SUBLESSEE EACH WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY LITIGATION OR TO HAVE
A JURY PARTICIPATE IN RESOLVING ANY DISPUTE ARISING OUT OF OR WITH RESPECT TO
THIS SUBLEASE, THE PRIME LEASE, OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO.

 

  22. MODIFICATIONS: The Sublease cannot be changed orally or in any manner
other than by a written agreement executed by both parties. Sublessor shall not
amend the Prime Lease with respect to any material provision that would
materially affect Subtenant’s rights or obligations hereunder without
Subtenant’s prior written consent.

 

  23. SUCCESSORS AND ASSIGNS: The provisions of the Sublease, except as herein
otherwise specifically provided, shall extend to, bind and inure to the benefit
of the parties hereto and their respective personal representatives, heirs,
successors and permitted assigns.

 

  24. INTERPRETATION: This Sublease shall be governed by and construed in
accordance with the laws of the State of Florida. If any provision of the
Sublease or application thereof to any person or circumstance shall, for any
reason and to any extent, be invalid or unenforceable, the remainder of the
Sublease and the application of that provision to other persons or circumstances
shall not be affected but rather shall be enforced to the extent permitted by
law. The captions and headings are solely for convenience of reference and shall
be construed without regard to any presumption or other rule requiring
construction against the party causing the Sublease to be drafted.

 

SUBLEASE AGREEMENT - PAGE 4 OF 6



--------------------------------------------------------------------------------

  25. AUTHORITY: Each party represents and warrants that the undersigned has the
full right, power and authority to execute this Sublease on behalf of the party
indicated.

 

  26. QUIET ENJOYMENT: Sublessor warrants that, upon payment of the Rent, as
defined herein, and performance of all obligations, covenants and agreements of
Subtenant hereunder, Subtenant shall peaceably and quietly have, hold and enjoy
the Subleased Premises during the Sublease Term, subject however to the
provisions of this Sublease.

 

  27. PARKING: Subject to the terms and conditions of the Prime Lease, Sublessor
shall, at no cost to Subtenant, allow Subtenant the use of such parking as is
made available to Sublessor under the Prime Lease with respect to the Subleased
Premises.

 

  28. ATTORNEYS’ FEES: If Sublessor or Subtenant brings an action to enforce the
terms hereof or to declare rights hereunder, the prevailing party shall be
awarded all of the prevailing party’s costs incurred in such action (including
without limitation reasonable attorneys’ fees and costs at all tribunal levels)
to be paid by the non-prevailing party.

 

  29. TIME: Time is of the essence with regard to all Subtenant and Sublessor
obligations under this Sublease.

 

  30. RADON GAS: Radon is a naturally occurring radioactive gas that, when it
has accumulated in a building in sufficient quantities, may present health risks
to persons who are exposed to it over time. Levels of Radon that exceed Federal
and State guidelines have been found in buildings in Florida. Additional
information regarding radon and radon testing may be obtained from your County
Public Health Unit.

 

  31. LANDLORD’S CONSENT: This Sublease is expressly contingent upon receipt of
Landlord’s approval and execution of the Landlord’s Consent attached hereto as
Exhibit C and incorporated herein by this reference.

 

  32. COUNTERPARTS: This Sublease may be executed in multiple counterparts.
Facsimile signatures shall be deemed originals.

[Signature page follows]

 

SUBLEASE AGREEMENT - PAGE 5 OF 6



--------------------------------------------------------------------------------

[Signature page to Sublease Agreement]

IN WITNESS WHEREOF, the parties have caused this Sublease to be executed by
their duly authorized representatives.

 

WITNESSES:    

SUBTENANT:

Probiora Health, LLC,

a Delaware limited liability company

Witness 1:                                          
                                            By:  

/s/ Christine L. Koski

Name:                                          
                                                   Name: Christine L. Koski
Witness 2:                                          
                                           Title: Manager Name:
                                         
                                                   Date: June 24, 2016

 

WITNESSES:    

SUBLESSOR:

 

Oragenics, Inc., a Florida corporation

Witness 1:                                          
                                            By:  

/s/ Michael Sullivan

Name:                                          
                                                   Name: Michael Sullivan
Witness 2:                                          
                                           Title: Chief Financial Officer Name:
                                         
                                                   Date: June 24, 2016

Exhibits:

-   Prime Lease

-   Subleased Premises Floor Plan

-   Landlord Consent

 

SUBLEASE AGREEMENT - PAGE 6 OF 6